DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

Summary
	Receipt of Applicant’s remarks and amended claims filed on October 16, 2020 is acknowledged. Claims 1-7, 9, 11-12, 15-16, 20-22, 24, 26-34, 36-50, and 52-54 are pending in this application. Claims 8, 10, 13-14, 17-19, 23, 25, 35, and 51 are cancelled. Claims 1, 16, 30, 31, 40, and 44 have been amended. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on February 16, 2021 is acknowledged. A signed copy is attached to this office action. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mandy Decker on November 5, 2020.
The application has been amended as follows: 
Claim 1: please add a semi colon (;) after 7, and “wherein the composition excludes peanut oil.” in line 10. 
Claim 16: please remove the term “and” after “trolamine;” in line 9. Please amend lines 11-12 to recite “i) one or more surfactants in the range from about 0.01% w/w to about 10% w/w of the total weight of the composition, wherein the one or more surfactants have a hydrophilic/lipophilic balance (HLB) of more than 10, and wherein the composition excludes surfactants selected from cetyl alcohol and stearyl alcohol;”
Claim 41: cancel
Claim 44: cancel

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Puglia et al. (US 7,169,401). As discussed in the previous office action,  Puglia discloses medicated skin treatment compositions  in a vehicle such as a cream, paste, lotion, balm, ointment, gel, serum, mousse and other known compositions containing a medicament for the treatment of a skin condition (column 1, lines 11-15; lines 55-57). 
Puglia discloses a topical skin care therapeutic cream composition in Example 3, Table 2; which discloses:
0.05% tretinoin (retinoid); 

0.18% methyl paraben (preservative);
0.20% butylated hydroxytoluene (antioxidant);
66.0% purified water;
4.0% isopropyl myristate (emollient);
3.0% glycerin (moisturizer);
4.0% cetyl alcohol (emollient, emulsifier, thickening agent); 
4.0% stearyl alcohol (emollient, emulsifier, thickening agent); 
 3.0% magnesium aluminum silicate (thickening agent) and 
0.05% citric acid (chelating agent). 
Applicants’ attention is directed to column 10, lines 29-65, which discloses preparing a cream of the prior art.  The method includes an aqueous (hydrophilic phase) and an oil phase comprising water immiscible substances. 
The use of a propellant is not disclosed. 
The prior art does not disclose one or more surfactants having an HLB of more than 10 and wherein the composition excludes cetyl alcohol and stearyl alcohol. All of the Examples within Puglia require cetyl and stearyl alcohol and there is no motivation to exclude them. Puglia, additionally, requires the use of peanut oil in the base. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615